Debt on a bond to review does not lie originally to this Court.If brought here, the defendant cannot have judgment for his costs.Debt on bond conditions to prosecute a writ of review. The action was originally brought to this Court; and on motion of the counsel for the defendants, the Court dismissed it, as having no original jurisdiction of the suit.moved for costs; but the Court overruled the motion, on the ground taken in the case of Williams vs. Blunt. (1) (a)On the admission of Counsellors and Attorneys.Ordered, that, hereafter, any gentleman who is duly qualified for admission as an attorney or counsellor of this Court may be admitted, in any county within the commonwealth where the Court shah be holden by three or more justices thereof, on producing a certificate of recommendation, according to the rules heretofore established, of his qualifications and good moral character, from the bar of the county in which he may have practised; provided, that no term of the Supreme Judicial Court, at which by law he could be admitted, shall be to be held, in or for the county in which he is a practitioner, for three months after he shall be entitled, by the rules aforesaid, to be admitted.2 Mass. Rep. 207. —See also 12 Mass. Rep. 370, Thomas, Judge, &c., vs. White. (a) Vide Guild vs. Richardson, 6 Pick. 364. — Dean vs. Dean, 2 Pick. 25. Montalot vs. Murray, 4 Crunch, 46. — Inglee vs. Coolidge, 2 Wheat. 358. — M’luer & Al. vs. Walter, 9 Wheat. 650. — Winchester vs. Jackson & Al. 3 Crunch, 515